PER CURIAM.
We reverse the order under review; vacate the default and judgment and order taxing costs entered against Vias Del Aus-tro Compañía Limitada, a foreign corporation existing under the laws of the Republic of Ecuador; and quash the post-judgment writ of garnishment issued to Citibank International, in which funds of said corporation were held on deposit, upon a holding that the record indisputably reflects, inter alia, that the corporation Vias Del Austro Compañía Limitada was not named as a defendant in the suit out of which judgment against it arose, was never served with process, was never notified of a trial after default was entered against it, and did not participate or acquiesce in the proceedings in any manner.
Reversed for the entry of appropriate orders consistent with this opinion.